Order, as resettled, granting motion of respondent to dismiss plaintiff’s complaint for lack of prosecution and judgment entered reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, without costs. We are of opinion that upon the facts presented plaintiff should be permitted to try his case. The appeal from the order denying motion to reconsider said motion to dismiss is dismissed as not appealable. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.